internal_revenue_service number release date index number ---------------------------------------------------- --------------- ---------------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 plr-152844-05 date september ----------------- legend taxpayer ----------------------------------------------------------- state commission ----------------------------------------------------------------------------------------------------------- date effective date x director ----------------- ----------------- ------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ ----------- --------------------------------------------------------------------------------- this letter responds to the request dated date of taxpayer for a ------------------------------------------------- dear -------------- ruling on whether it is proper to determine the taxpayer’s revenue requirement using a multi-year average for the historical investment component of rate base but not using a multi-year average for the deferred tax reserve component taxpayer’s business includes regulated utility operations and unregulated energy activities its regulated utility operations are subject_to the regulatory jurisdiction of commission with regard to its retail rates and certain conditions of service commission that request used the fiscal_year x as its test year and calculated the taxpayer is an integrated electric and natural_gas utility headquartered in state on date taxpayer filed an application_for changes to its service rates with the representations set out in your letter follow plr-152844-05 general common plant component of the rate base using the year-end rate base balances of the assets comprising general common plant taxpayer’s proposal reduced this balance to that portion allocable to the state jurisdictional amount taxpayer further reduced this amount by the related allocated accumulated depreciation and amortization as well as the related allocated accumulated deferred income_tax adit reserve these reductions were made using the allocated year-end balances as of the close of x of the depreciation amortization and income_tax commission staff has proposed that taxpayer adjust rate base in respect of general common plant so that a historical five-year average is used to determine most of the components of general common plant rather than the end-of-test-year balances however while the commission staff recommended that the assets comprising general common plant as well as the depreciation and amortization percentages related to those assets be determined using a five-year average it did not recommend adjustment of the taxpayer’s proposal to use the end-of-test year balance of accumulated depreciation or deferred tax_reserves commission adopted the staff’s recommendation and taxpayer requested that the commission reconsider arguing that use of a five-year average for general common plant and an end-of-test-year balance for adit caused a normalization violation commission and taxpayer then prepared this request together however commission also approved as of effective date a revised tariff using five-year averages for assets comprising general common plant and an end-of-test-year balance for deferred tax reserve and accumulated depreciation component of rate base because of the ruling_request the revised tariff was not finalized by commission sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under section plr-152844-05 i b ii such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1 -1 h i of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer's use of different depreciation methods for tax and ratemaking purposes sec_1 -1 h iii of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the taxable_year in which the different methods of depreciation are used sec_1 -1 h i of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes may be reduced to reflect the amount for any taxable_year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1 -1 h i or to reflect asset retirements or the expiration of the period for depreciation used for determining the allowance for depreciation under sec_167 under sec_1 -1 h i the reserve excluded from the rate base must be determined by reference to the same historical period as used in determining plr-152844-05 ratemaking tax expense a taxpayer may use historical or projected data in calculating these two amounts but they must be done consistently section e of the act provides another way in which a normalization method_of_accounting is not being used for public_utility_property according to section e of the act a normalization method_of_accounting shall not be treated as being used with respect to any public_utility_property for purposes of sec_167 or sec_168 of the code if the taxpayer in computing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account reduces the excess_tax_reserve more rapidly or to a greater extent that this reserve would be reduced under the average rate assumption method aram the term excess_tax_reserve is defined in section e a of the act as the excess of i the reserve for deferred taxes as described in former sec_167 g ii or e b ii of the code as in effect on the day before the date of the enactment of the act over ii the amount that would be the balance in this reserve if the amount of the reserve were determined by assuming that the corporate rate reductions provided in the act were in effect for all prior periods section e b of the act defines the aram and explains the calculations under this method aram is the method under which the excess in the reserve for deferred taxes is reduced over the remaining lives of the property as used in its books of account that gave rise to the reserve for deferred taxes under the aram if timing differences for the property reverse the amount of the adjustment to the reserve for the deferred taxes is calculated by multiplying i the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for the property as of the beginning of the period in question by ii the amount of the timing differences that reverse during this period revproc_88_12 1988_1_cb_637 provides further guidance as to the application of the aram to the excess_tax_reserve section dollar_figure of revproc_88_12 provides that under the aram excess tax_reserves pertaining to a particular vintage or vintage_account are not flowed through to ratepayers until such time as the timing differences in the particular vintage_account reverse moreover it is a violation of section e of the act for taxpayers to adopt any accounting treatment that directly or indirectly circumvents the rule set forth in the previous sentence section dollar_figure also plr-152844-05 provides that section e of the act does not modify the normalization requirements of former sec_167 or sec_168 of the code sec_3 and dollar_figure of revproc_88_12 provide that a taxpayer who lacks sufficient vintage_account data necessary to apply the aram can use the reverse south georgia method in general a taxpayer uses that method if it a computes the excess_tax_reserve on all public_utility_property included in the plant account on the basis of the weighted average life or composite rate used to compute depreciation for regulatory purposes and b reduces the excess_tax_reserve ratably over the remaining regulatory life of the property for a public_utility to use accelerated_depreciation in determining its federal_income_tax liability section e of the act requires that normalization_accounting be used to reduce the excess_tax_reserve in calculating the rates to be charged the utility's customers and in maintaining the regulated books of account under section e of the act the immediate flow through of the excess_tax_reserve to the utility's customers is prohibited instead the excess_tax_reserve is to be reduced and flowed through to cost of service no more rapidly that this reserve would be reduced under the aram or where appropriate the reverse south georgia method section e of the act limits the rate at which the excess_tax_reserve may be reduced and flowed through to the utility's customers in setting rates it does not require the utility to flow through the excess_tax_reserve to its customers but permits the utility to do so provided the reduction to cost of service is not more rapidly than would be under the aram thus section e of the act imposes a limitation on when the excess_tax_reserve may be returned to the utility's customers in the form of reduced rates for purposes of properly accounting for any deferred taxes sec_168 provides that ratemaking estimates or projections of tax expense depreciation expense and the reserve for deferred taxes must be consistent with each other and with the estimate or projection of rate base thus the use of a five-year average for determining certain components of rate base and not using that average for the deferred tax reserve component but rather using an end-of-test-year amount for the deferred tax reserve component as proposed by commission violates the normalization consistency_requirement of sec_168 the commission has approved as of effective date a tariff pending the outcome of this ruling_request that is inconsistent with the conclusions reached herein in our view finalizing the tariff by issuing a new rate order correcting the calculations in accord with the foregoing prospectively only without providing for rate relief from effective date would trigger a normalization violation back to effective date and the violation would continue until the new rate order was issued consistent with the requirements of sec_168 of the code the new rate order must be consistent with the requirements of sec_168 in order to comply with the provisions of sec_168 and for taxpayer to remain eligible to use a normalization method_of_accounting plr-152844-05 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technican reviewer branch passthroughs special industries
